Citation Nr: 1759553	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for right eye cataract, to include whether the reduction from 10 percent to 0 percent beginning in August 1, 2013, was proper.  

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with onychomycosis, hypertension, and erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from April 1967 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was subsequently transferred to the RO in Los Angeles, California. 

In April 2017, the Veteran appeared and testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his right eye cataract, currently rated at 0 percent disabling, as well as an increase for his diabetes mellitus, currently rated at 20 percent disabling.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  


Regarding the claim for entitlement to a disability rating in excess of 0 percent for right eye cataract, the evidence of record suggests that the Veteran's symptoms may have worsened since his last VA examination.  The Veteran was initially service-connected for cortical cataract in his right eye, with an evaluation of 10 percent, in a June 2011 rating decision.  Subsequently, in the May 2013 rating decision currently on appeal, the rating for cortical cataract, right eye, was decreased to 0 percent.  The RO cited to a clear and unmistakable error in the previous rating decision.  The RO indicated that the initial 10 percent rating was based on the Veteran's uncorrected visual acuity, whilst VA regulations indicate to evaluate central visual acuity on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b)(1) (2017).  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran was last afforded a VA examination for his right eye cataract in May 2013, which was well over four years ago.  Although the last examination is not unduly remote, recent statements by the Veteran regarding his symptomatology indicate a worsening when compared to his subjective report during the May 2013 examination.  

Specifically, in a July 2015 letter to VA, the Veteran claimed that his vision was "getting blurry."  Additionally, during the April 2017 Board hearing, the Veteran's representative indicated that the Veteran's vision had worsened since his cataract surgery in 2013.  The Veteran's representative subsequently requested that the Board consider remanding this issue for a contemporaneous exam.  

Similarly, regarding the claim for entitlement to a disability rating in excess of 20 percent for diabetes mellitus, the Board observes that the evidence of record suggests that the Veteran's symptoms may have worsened.  The Veteran was last afforded a VA examination for diabetes mellitus in May 2013.  Subsequently, in a July 2015 letter to VA, the Veteran indicated that his diabetes mellitus is "getting worse."  Additionally, during the April 2017 Board hearing, the Veteran indicated that he was experiencing tingling in his hands and feet.  Furthermore, the Veteran's representative indicated that the nurse practitioner who is currently treating him for diabetes mellitus might have placed a restriction on his activities.  Such a restriction would entitle the Veteran to a higher rating for diabetes mellitus. 

Consequently, as there may have been changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)..  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the claims on appeal.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to this claim. 

2.  Afford the Veteran a VA examination to determine the current severity of cataract, right eye, as well as diabetes mellitus.  The examiner should identify and completely describe all current symptomatology.  Specifically, concerning the diabetes mellitus, the examiner should indicate whether a regulation of the Veteran's activities is warranted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

